Civil action in ejectment, for recovery of damages for alleged acts of trespass and for removal of cloud upon title. *Page 796 
From order of compulsory reference defendants appeal to the Supreme Court, and assign error.
The respective contentions of the parties as disclosed by the pleadings present similar factual situation to that in No. 162 entitled "The Champion Paper  Fibre Co. v. H. D. Lee et al.," ante, 244. The finding upon which the order of reference is made is the same. As in that case, we find here no error in the order.
The judgment below is
Affirmed.